NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-6 are objected to because of the following informalities:  
In claim 1, line 7, replace “PLC” with -- programmable logic controller (PLC) – as the acronym is not defined before.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected as being indefinite as the recited limitation "a portable pneumatic loading system for simulating the operation of a subway train" is confusing. It is not clear as to which element is simulating the operation. The examiner turns to the originally filed specification and best understood by the examiner, vibration is applied through control signal to 
Claims 2-6 are rejected as they fail to correct the problem of claim 1 from which they depend.

Allowable Subject Matter
Claims 1-6 would be allowable if amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Fritsch et al. (US 2019/0078967 A1) teaches a track loading tool including a pump, a body including a main portion extending along a first axis, a first contact portion supported by the body and configured to engage a first rail, and a second contact portion supported by the body and configured to engage a second rail spaced apart from the first rail. The first contact portion and the second contact portion are positioned on a second axis offset from the first axis [Abstract]. Further, FIGS. 2 and 3 show a conduit (e.g., a hose 24) provides fluid communication between the actuator 20 and the ram 22. Operation of the lever 28 drives pressurized fluid (e.g., hydraulic fluid) from the actuator 20 to the hose 24, which is capable of delivering the pressurized fluid to an internal pressure chamber of the ram 22. The fluid may be prevented from passing back into the actuator 20 unless a relief valve 54 is opened. Also, a gauge or indicator 26 
Shubs, Jr. et al. (US 2017/0197646 A1) teaches a system for simulating operation of a train is disclosed. The system may include at least one sensor configured to generate a signal indicative of an operating status of a component of the train during completion of an assigned trip, a display device, and a controller in communication with the at least one sensor and the display. The controller may be configured to generate on the display device a graphical user interface having a plurality of data fields configured to contain simulation data, retrieve from memory first data associated with the train and the assigned trip, and automatically populate the plurality of data fields with the first data. The controller may also be configured to simulate completion of a remainder of the assigned trip based on the signal and at least a portion of the first data and cause simulation results to be shown on the display [Abstract].
Logan et al. (US 2015/0316458 A1) teaches an apparatus for testing panel products in edgewise shear in which the shear stress is applied in a diagonal direction with a first rotational degree of freedom in a first grip means and a second rotational degree of freedom in a second grip means as a first loading configuration. A second loading configuration is provided in which the second rotational degree of freedom of the second grip means is locked in place and motion is prevented. A third preferred method of loading is available in which shear forces in a horizontal direction through a centerline of a specimen, with the centerline in the plane of the specimen and extending across a widest dimension of said specimen. Control and data collection are under computer control and operator safety is enhanced by a locking guard door which is electrically locked while the various parts of the machine are in motion [Abstract]. The top view 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SUMAN K NATH/Primary Examiner, Art Unit 2861